Citation Nr: 0812609	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-33 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disorder of the right 
wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May to August 1999 and 
from January to June 2003.  She is also reported to have had 
two months and ten days of active duty before May 25, 1999.  
In addition, four years and one day of inactive service has 
been reported.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the RO.  

In March 2008, the veteran testified at a hearing before the 
undersigned via video teleconference.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran contends that right wrist problems began during 
basic training in 1998.  However, service medical records do 
not indicate right wrist treatment until 2003, when the 
veteran voiced repeated complaints of right wrist 
symptomatology.  Current evidence reflects a ganglion cyst of 
the right wrist and right wrist degenerative changes as 
confirmed by radiologic studies.  Because there is evidence 
of a present disability of the right wrist and signs of right 
wrist trouble in service, the RO must arrange for a VA 
orthopedic examination to determine the nature of all right 
wrist disabilities and the etiology of all such disabilities 
diagnosed.

The veteran received notice of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
must include information regarding disability ratings and 
effective dates.  Thus, a corrective VCAA notice must be 
provided to the veteran.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should attempt to verify the 
specific dates of the veteran's two months 
and ten days of active duty which occurred 
before May 25, 1999.  The RO should also 
attempt to obtain any service medical 
records for this period.

2.  Send the veteran a corrective VCAA 
notice that includes information regarding 
disability ratings and effective dates as 
directed by the Court in Dingess.

3.  Schedule a VA orthopedic examination 
for a diagnosis of all current disorders 
of the right wrist.  Regarding each 
disorder diagnosed, the examiner should 
opine whether any right wrist disability 
was incurred in or aggravated by any 
period of qualifying service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

4.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, the RO 
should again review the record and 
readjudicate the veteran's claim.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case should be prepared.  The veteran and 
her representative should be provided with 
the statement of the case and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



